Cobb, J.
The accused was charged with selling “a wild deer and part of a wild deer,” in violation- of the game law of 1896-Acts 1896, p. 74. The evidence showed that he sold deer meat during the prohibited season, but there was no evidence to. show whether the meat sold was that of a deer which had been killed in a wild state, or that of one which had been killed in captivity. The act declared it unlawful for any person to kill “ any wild deer or fawn” between the first day of January and the first, day of September. It also declared it unlawful for any person to sell or offer for sale “any game, bird or animal, or any part of either, whether dead or alive,” that was protected by the act. It further provided that the “ possession of any of the animals” during the period above mentioned should be taken and deemed as prima facie evidence of a violation of the law. The purpose of the act was to protect game, and the wild deer protected by the act is the wild deer that would be commonly denominated game, that is, deer in a natural state in the forests. Deer in captivity, no matter for what purpose so kept, would not be wild deer within the meaning of the act, because deer in such a state would not be in any sense game within the meaning of the game law. The act makes possession of the animal protected, during the period of protection, prima facie evidence of a violation of the law; but before á priina facie case is made out, the evidence must show that the animal in possession of the accused is the animal described in the act. Deer in captivity are not usually slain, and rarely used for purposes of food. But they may be, and sometimes are, used for food. Criminal laws are construed strictly, and especially is this true of laws declaring au isolated fact to be prima facie evidence of crime. Construing the law as a whole, it is not declared that the possession of deer mgat is prima facie evidence of a violation of the act, but the possession of the meat of the particular kind of deer protected by the act, that is, deer classed as game — wild deer in its natural state in the forests; and before the State would be allowed to rest its case upon *200proof of mere possession, it must show that the deer was in fact wild. It might be competent for the General Assembly to declare that the possession of deer meat would be prima facie evidence of a violation of the law, but it has not so declared. The evidence was not sufficient to authorize the conviction, and the court erred in not granting a new trial.

Judgment reversed.


All the Justices concur, except Candler and Lamar, JJ., who dissent.